Citation Nr: 0426057	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He died on March [redacted], 2002 and the appellant is 
the veteran's surviving spouse.

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  At present, the appellant's case is 
before the Board for appellate review.

The Board notes that the appellant presented testimony during 
a hearing on appeal at the RO before a hearing officer in 
March 2003.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on March [redacted], 2002 as a result of 
respiratory failure due to chronic obstructive pulmonary 
disease (COPD).  Other significant conditions included 
urinary tract infection, seizure disorder, and 
cerebrovascular insufficiency. 

4.  At the time of the veteran's death, service connection 
was in effect for no disability and the veteran had no 
pending claims for VA benefits.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or which 
may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA 
stated that the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has been informed of the 
evidence needed to show her entitlement to service connection 
for the cause of the veteran's death via the July 2002 rating 
decision, the October 2002 statement of the case, and the 
June 2003 supplemental statement of the case.  In addition, 
via a May 2002 RO letter, the RO notified the appellant of 
the evidence needed to substantiate her claim, and offered to 
assist her in obtaining any relevant evidence.  The letter 
gave notice of what evidence the appellant needed to submit 
and what the VA would try to obtain.  Furthermore, via the 
May 2002 RO letter, the October 2002 statement of the case, 
and the June 2003 supplemental statement of the case, the 
appellant was provided with specific information concerning 
changes in the law and regulations per the VCAA.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including all relevant treatment records and examination 
reports.  As no additional evidence, which may aid the 
appellant's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the May 2002 RO letter, the RO informed the appellant of 
what information she needed to establish entitlement to 
service connection for the cause of the veteran's death, and 
that she should send in information describing additional 
evidence or the evidence itself.  In this respect, the notice 
was provided by the RO prior to the transfer of the 
appellant's case to the Board, and the content of that notice 
and various other duty to assist letters, along with the 
statement of the case and supplemental statement of the case, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  In particular, the RO asked the 
appellant to tell VA about any additional information or 
evidence that she wanted VA to try and get for her and to 
send VA the evidence that was needed as soon as possible.  By 
the May 2002 RO informational letter, and the October 2002 
statement of the case, and the June 2003 supplemental 
statement of the case (and their accompanying notice 
letters), VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the appellant is not prejudiced by the 
Board's consideration of the claim as VA has already met all 
notice and duty to assist obligations to the appellant under 
the VCAA.  By information letters, the statement of the case 
and the supplemental statement of the case, the appellant has 
been advised of the evidence considered in connection with 
this appeal and what information VA and the claimant would 
provide.  Thus, the Board finds that there has been no 
prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran's death certificate shows that he died on March 
[redacted], 2002 as a result of respiratory failure due to COPD.  
Other significant conditions included urinary tract 
infection, seizure disorder, and cerebrovascular 
insufficiency.  At present the appellant contends that the 
cause of the veteran's death was secondary to symptomatology 
the veteran presented during his active service, namely 
shortness of breath and problems breathing.  In this respect, 
the Board notes that, at the time of the veteran's death, 
service connection was in effect for no disability and the 
veteran had no pending claims for VA benefits.

With respect to the applicable law, when a veteran dies from 
a service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children or parents.  38 U.S.C.A. 
§ 1310 (West 2002).  Service connection for the cause of the 
veteran's death may be granted when the disability causing 
such veteran's death was incurred or aggravated while in 
military service, or he died during such service.  See 38 
U.S.C.A. 
§ 1310(b).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2003).  The principal cause of death is one which, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to 
a service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be presumed for 
certain chronic disorders if manifested within one year of 
separation from service, or other applicable presumptive 
period, such as tuberculosis.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 

In this case, the record certified to the Board for appellate 
review includes service medical records showing that the 
veteran was treated for right knee injuries during service, 
amongst other complaints.  However, the service medical 
records were completely negative for any treatment for COPD, 
respiratory failure or any other type of respiratory problem 
during active duty.  Specifically, the Board observes that 
the December 1945 discharge examination notes the veteran had 
right knee injury with occasional pain, and that his lungs 
were deemed to be normal.

The post-service medical evidence includes records from the 
King's Daughters Hospital dated March 1946, which described 
the treatment the veteran received for cellulitis of the 
right leg.  In addition, records from the Jackson VA Medical 
Center (VAMC) dated in 1951 describe the treatment he 
received for chronic asthenic reaction.

Records from the Internal Medicine Clinic of Columbia dated 
from 1987 to 2002 describe the treatment the veteran received 
over time for various health conditions, including lung 
disorders.  Specifically, January 1989 notations show he had 
coughing, congestion, shortness of breath and some wheezing, 
but no official diagnosis was rendered at this time.  
November 1991 notations show acute bronchitis.  June 1993 
notations describe the veteran had coughing and wheezing.  
July 1995 notations indicate he was being followed up for 
COPD.  And, an April 1999 radiology report shows he presented 
evidence of hazy right hemithorax, chronic pleural and 
parenchymal changes versus pleural effusions.  However, he 
had no active infiltrates nor pulmonary congestion, and had a 
clear left lung.

Lastly, records from the Biloxi VAMC dated from 1961 to 2002 
describe the treatment the veteran received over time for 
various health problems, including anxiety and schizophrenic 
reaction, Dupuytren's contracture of the 4th and 5th fingers 
bilaterally, dental problems, right shoulder degenerative 
changes, conversion reaction, and respiratory problems.  
Specifically, May 1999 notations indicate the veteran was 
diagnosed with pneumonia of the right lung and COPD.  And, 
June 1999 notations show diagnoses of COPD, advanced 
dementia, and possible right lung cancer.

Upon a review of the evidence, the Board finds that there is 
no objective evidence that the veteran had pulmonary 
tuberculosis during service or to a compensable degree within 
three years after service (see 38 C.F.R. § 3.307(a)(3)); or 
COPD, respiratory failure or other type of respiratory 
problems during active service.  There is no evidence that 
the veteran's respiratory failure due to COPD is in any way 
related to service.  In addition, the Board notes that the 
death certificate indicates that other significant conditions 
included urinary tract infection, seizure disorder, and 
cerebrovascular insufficiency.  However, the record is clear 
that, at the time of his death, service connection was in 
effect for no disability and the veteran had no pending 
claims for VA benefits.  As such, the veteran had no service-
connected disabilities that could have resulted in the 
immediate or underlying cause of death or have been 
etiologically related to the cause of his death.

The Board notes that one of the appellant's contentions is 
that the veteran's cause of death was secondary to 
symptomatology the veteran presented during his active 
service, namely shortness of breath and problems breathing, 
which she believes/reports were related to a nervous disorder 
the veteran presented during service.  In this respect, the 
Board notes that a January 1962 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
a nervous condition, and that the evidence does not show that 
he expressed disagreement with this decision or that he 
perfected his appeal regarding this denial.  

In sum, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the appellant.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.  Accordingly, the 
claim for service connection for the cause of the veteran's 
death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



